Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112 6th paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claims 1-10 explicitly claims steps for performing a specified function, and thus is construed to cover the corresponding structure, material, or acts describe in the specification and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
	The method is executed by a processor to implement the method including memory and processor (see p. 18-19).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 10 describes a computer readable storage medium.  
Further, Applicant's specification, at p. 19 fails to explicitly define the scope of a computer readable storage medium.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer readable storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes data signals (data signals are transitory computer readable media).
Allowable Subject Matter
Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior fails to teach or render obvious S4, based on the LSTM motion behavior pattern classification model, predicting the motion behavior pattern to be classified using an iterative process, the predicting specifically comprising following steps: setting an initial value of a time variable T to be T.sub.1, T.sub.1≤T≤T.sub.2, T.sub.1>0, T.sub.2>T.sub.1, and setting an incremental step to be Δt, Δt>0, wherein following steps s41 to s44 are performed during a process in which the T is increased: s41, determining whether T is greater than T.sub.2, proceeding to step s 44 if T>T.sub.2, outputting a prediction result and proceeding to step s44 if T=T.sub.2, and otherwise, proceeding to step s42; s42, based on the LSTM motion behavior pattern classification model, performing prediction using the sequences of the behavior data of the motion behavior pattern to be classified within time duration of both T and T+Δt, respectively, and obtaining prediction results Res.sub.1 and Res.sub.2, s43, comparing the prediction results Res.sub.1 and Res.sub.2, outputting the consistent result if they are consensus, and otherwise, recording a prediction result Res with the highest prediction probability currently, where T=T+Δt;
Hence, the dependent claims are allowable for at least the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adam Switonski et al. (“Dynamic time warping in classification and selection of motion capture data”) teaches classification of motion capture data on the basis of DTW transform, wherein the recognition is carried out by the classical DTW nearest neighbor classifier and introduces DTW minimum distance scheme.
Dana Kulic et al. (“Incremental Learning, Clustering and Hierarchy Formation of Whole Body Motion Patterns using Adaptive Hidden Markov Chains”) teaches autonomous and incremental learning of motion pattern primitives by observation of human motion using markov chains to reduce computation cost during model adaptation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616